Citation Nr: 0310262	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  94-46 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a hearing loss 
disability, currently evaluated at 40 percent disabling.

2.  Entitlement to service connection for vertigo, diagnosed 
as Meniere's disease.

3.  Entitlement to a rating in excess of 10 percent for a 
hearing loss disability for the period from July 14, 1993, to 
June 10, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) North Little Rock, 
Arkansas, which denied the claims on appeal.

A hearing was held before the undersigned Veterans Law Judge 
in October 2002.  A transcript of the hearing testimony has 
been associated with the claims file.   


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  At a hearing before the Board in October 2002, prior to 
the promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to a higher rating for 
a hearing loss disability.

3.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of vertigo or Meniere's disease.

4.  The evidence is in equipoise as to whether the veteran's 
currently-diagnosed Meniere's disease is secondary to his 
service-connected hearing loss and tinnitus.

5.  The veteran's hearing impairment was manifested by no 
worse than level IV hearing in the right ear and level V 
hearing in the left ear for the period from July 14, 1993, to 
June 10, 1999.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to an increased 
rating for a hearing loss disability have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002) (as 
amended).

2.  Vertigo, diagnosed as Meniere's disease, is proximately 
due to service-connected disability.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.310 (2002); Allen v. Brown, 
7 Vet. App. 439 (1995).

3.  The criteria for a rating in excess of 10 percent for a 
hearing loss disability for the period from July 14, 1993, to 
June 10, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87 (as 
in effect prior to June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Rating for a Hearing Loss 
Disability, Currently Rated at 40 Percent Disabling.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2002) (as amended by 68 Fed. Reg. 13235 (April 
18, 2003)).  At the hearing before the Board in October 2002, 
the veteran indicated his intent to withdraw the claim of 
entitlement to an increased rating for a hearing loss 
disability.  Specifically, page 2 of the transcript testimony 
shows as follows:

Chairman:  Okay.  Mr. [veteran's name] 
prior to going on the record you said 
that you were satisfied with the 40 
percent rating for the hearing loss.  
You're not seeking a rating in excess of 
40 percent.

Veteran:  Uh, 40 percent was what it was 
at, uh, yeah.  I agree to that.

As such, the Board finds that the veteran has withdrawn this 
appeal as to that issue, and there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

Parenthetically, the Board notes that subsequent to the 
October 2002 hearing, the veteran submitted written 
statements suggesting a new claim for a higher than 40 
percent rating for a hearing loss disability.  If he desires 
to again pursue this claim, he should do so with specificity 
at the RO.  

II.  Entitlement to Service Connection for Vertigo, Diagnosed 
as Meniere's Disease.  The veteran contends, in essence, that 
vertigo is due to his service-connected hearing loss 
disability.  In the alternative, he asserts that he should be 
service connected for vertigo on a direct basis.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Direct Service Connection.  As an initial matter, the Board 
notes that the service medical records are completely 
negative for complaints of, treatment for, or diagnosis of 
vertigo or Meniere's disease.  A service separation 
examination noted bilateral high frequency hearing loss but 
made no mention of vertigo, dizziness, or Meniere's disease.  
At the hearing in October 2002, the veteran stated that he 
first started having symptoms of vertigo after he had been 
released from service.  Therefore, there is no evidence of a 
chronic disorder shown in service.  

Next, there is no evidence of continuity of symptomatology as 
evidenced by the absence of treatment for many years after 
service.  To that end, the Board notes that the first mention 
of vertigo or Meniere's disease is contained in an April 1988 
treatment note for cough and difficulty swallowing.  As part 
of the assessment, the veteran reported a past history of 
vertigo a-year-and-a-half previously, which went away for six 
months, and occasional instability.  Further testing was 
recommended but there was no specific diagnosis made with 
respect to the dizziness.  Follow-up treatment records show 
no additional complaints of dizziness.  Medical records from 
the early 1990s show on-going treatment for vertigo.  

Nonetheless, the Board places significant probative value on 
the, at a minimum, nearly 16-year gap between discharge from 
military service and the first reported medical history of 
dizziness and finds that the post-service symptomatology is 
too remote in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1970 
and the first mention of dizziness in 1988.  See also Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  Therefore, the 
Board finds no continuity of symptomatology for vertigo.

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
current vertigo, now diagnoses as Meniere's disease, directly 
to active military service.  While there has been medical 
discussions regarding a relationship between Meniere's 
disease and the veteran's hearing loss disability (discussed 
in more detail below), no examiner has suggested that the 
veteran's vertigo started in military service.

Moreover, the Board places significant probative value on a 
March 1999 medical statement by a VA physician/reviewer.  The 
physician/reviewer indicated that he had considered the 
entire claims file and noted a history of hearing loss and 
tinnitus, and the initial complaints of vertigo beginning as 
early as 1986 (based on the veteran's 1988 statement).  He 
opined that the 16-year period of time was "too long for an 
active disease to not have made its presence known."  The 
mere contentions of the veteran as to a medical nexus between 
military service and vertigo, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his complaints with an event or incurrence while in 
service, will not support a claim for service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

In the absence of a chronic disability shown during military 
service, the lack of post-service treatment for many years 
after service separation, and no objective medical evidence 
of a nexus between military service and the veteran's current 
complaints of vertigo, his claim for service connection on a 
direct basis must be denied.

Secondary Service Connection.  In an August 1998 statement, 
Dr. G.W. Facer, a private physician at the Mayo Medical 
School, noted that an ENG (electronystagmography) showed a 
complete right unilateral weakness without much function in 
the right ear.  Focusing on the issue of a nexus between 
hearing loss and Meniere's disease, he stated:  "I certainly 
believe your hearing and balance problems are related."

On the other hand, the Board notes a September 1998 medical 
statement by a VA physician/reviewer undertaken specifically 
for the purpose of addressing whether there was a causal 
relationship between vertigo and hearing loss.  The 
physician/reviewer remarked that he had reviewed the entire 
medical record and concluded that there was "no relationship 
between vertigo . . . and any hearing loss that was 
documented during [the veteran's] military time."  In a 
March 1999 medical statement the same physician/reviewer 
concluded that the veteran's later development of vertigo, 
dizziness, Meniere's disease or labyrinthine disorder was 
"unfortunate but totally unrelated" to hearing loss.  

These opinions are consistent with a June 2000 VA examination 
undertaken specifically to address the claimed relationship 
between a service-connected hearing loss disability and the 
subsequent development of Meniere's disease.  After a review 
of the veteran's past medical history, an interview with the 
veteran, and a physical examination, the examiner opined that 
the veteran did, indeed, have Meniere's disease but concluded 
that it was not service connected and had "no relationship" 
to his service-connected disease process (hearing loss).

At the hearing in October 2002, the veteran reported that he 
first started having symptoms of vertigo shortly after he got 
out of service, probably in 1973.  He related that since that 
time he usually experienced symptoms once or twice a year and 
was told by physicians that it was just an inner ear problem 
which would go away.  However, the condition had gradually 
increased in severity since 1980.  He stated that Dr. Facer 
told him that the hearing loss, tinnitus and Meniere's 
disease were bound to be related because the inner ear was 
only about the size of a pea.

After the hearing in October 2002, the veteran submitted 
additional statements from private treating physicians in 
support of his claim.  In an October 2002 statement, John J. 
Shea III, M.D., indicated that he was unable to state to a 
reasonable degree of medical certainty whether or not the 
veteran's hearing loss and vertigo were related or separate 
medical problems.  In another October 2002 statement, Stephen 
G. Harner, M.D., noted that the veteran had two problems, one 
of Meniere's disease causing fluctuating hearing loss and 
loss of vestibular function, and the other of a hearing loss 
disability consistent with a combination of heredity, noise, 
and age.  He remarked that he was unable to totally separate 
the two situations.  Finally, Craig N. Bash, M.D., in a 
statement dated in October 2002, offered an "independent 
medical evaluation" at the veteran's request.

Dr. Bash stated that he reviewed the following information:

Service Medical Records;
Post service Medical records;
Rating Decisions;
Statements of the Case;
Physician statements;
Patient letter 2002;
Medical literature review.

Dr. Bash offered the following impression:

It is my opinion that this patient's current 
vertigo is secondary to his service related hearing 
loss/tinnitus.

Dr. Bash presented a detailed medical history, rationale, and 
discussed other medical opinions and references.  He itemized 
5 reasons for his opinion that the veteran's vertigo was 
secondary to his service related hearing loss/tinnitus; 
pointed out that his opinion was consistent with the opinion 
of Dr. Facer; and explained why he had discounted the 
contrary opinions.

The Board has considered the veteran's written statements and 
sworn testimony to the effect that he first experienced 
dizziness in 1973 and was subsequently told he had an inner 
ear problem which would eventually go away.  He stated at a 
hearing before the Board that his trouble with dizziness and 
vertigo had been getting worse since the 1980s.  He was first 
diagnosed with Meniere's disease in 1994 or 1995 and had been 
treated at the Mayo Clinic in 1998.  He indicated that Dr. 
Facer told him that the things going on in his inner ear were 
bound to be related.  He stressed that he had been missing 
work because of Meniere's disease, used a walking stick to 
help with balance, and took medication for the disorder.  
Although his statements may be probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran lacks 
the medical expertise to offer an opinion as to the existence 
of any current disorder, as well as to medical causation of 
any current disability.  Id.

It is apparent to the Board that resolution of the secondary 
claim essentially revolves around conflicting medical 
opinions regarding the veteran's assertion that Meniere's 
disease is related to his service-connected hearing loss 
disability.  On one hand, Drs. Facer and Bash opined that the 
veteran's dizziness was related to hearing loss.  On the 
other hand, two VA physicians clearly determined that the 
veteran's Meniere's disease was not related to hearing loss.  
The remaining two private physician opinions indicated that 
they were unable to separate the complaints of vertigo and 
hearing loss.  Of note, when weighing certain medical 
opinions, the Board observes that inquiry must be made into 
the nature of the expressed opinion, the clinical data used 
to formulate the opinion, its rationale, or any other factors 
that would give it substance.  Bloom v. West, 12 Vet. App. 
185 (1999).

The Board finds that Dr. Shea's opinion neither supports nor 
weighs against the veteran's claim as he was apparently 
unable to state whether there was a relationship between 
hearing loss and vertigo.  Therefore, the Board finds it of 
little probative value.  Dr. Harner's opinion tends to weigh 
against the veteran's claim.  If read carefully, Dr. Harner 
indicated that Meniere's disease caused fluctuating hearing 
loss, not that hearing loss caused Meniere's disease.  He 
concluded that he was unable to separate the two entities but 
this opinion does not support a cause and effect relationship 
between service-connected hearing loss (as the cause) and 
Meniere's disease (as the effect).

Dr. Bash, in a detailed letter, noted that he had reviewed 
the service medical records, post-service medical records, 
rating decisions, statements of the case, physician 
statements, a letter from the veteran dated in 2002, and 
medical literature.  He outlined the veteran's past medical 
history of hearing loss, the April 1988 complaint of 
dizziness, and subsequent evaluation and treatment for 
vertigo.  He concluded that it was clear that the veteran had 
hearing loss, tinnitus, and disabling vertigo.  He concluded 
that the veteran's vertigo was related to hearing loss 
because (i) the veteran had normal hearing when he entered 
service, (ii) that the veteran had service-induced hearing 
loss, (iii) that the veteran developed vertigo in the early 
1970s shortly after service separation which was consistent 
with the waxing and waning course of Meniere's disease, (iv) 
that the veteran does not have vascular loop syndrome, and 
(v) that the veteran does not have any other differential 
diagnoses.  

Next, Dr. Bash challenged the medical opinions contradicting 
his position on the basis that the onset of symptoms of 
vertigo was shortly after the veteran's release from service, 
not the 16 years as asserted by one physician.  Further, Dr. 
Bash quoted a statement in support of the waxing and waning 
nature of  Meniere's disease.  Dr. Bash bases his medical 
opinion, in part, upon the fact that there had been no other 
cause identified for the veteran's Meniere's disease.  To 
that end, he noted that the veteran did not have vascular 
loop syndrome and identified several conditions that "may 
also be present with hearing loss and vertigo unrelated to 
position change . . . ."  Similarly, he challenged the 
opinions of the other physicians on the basis that they did 
not provide the veteran with an alternative cause for 
Meniere's disease.  In addition, Dr. Bash took exception to 
the other medical opinions for several reasons.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

In view of the above, the Board is of the opinion that the 
nexus between the veteran's service-connected hearing 
loss/tinnitus and his vertigo has been satisfied by the 
evidence.  The veteran has obtained a medical opinion 
providing a nexus between his service-connected hearing 
loss/tinnitus and his vertigo which at a minimum places the 
evidence in equipoise.  In view of the aforementioned opinion 
of a medical professional who had an opportunity to review 
the records in the case, the Board concludes that the 
veteran's vertigo cannot be dissociated from the service-
connected hearing loss/vertigo.  Thus, with application of 
the benefit of the doubt rule, the Board finds that the 
veteran's vertigo is secondary to service-connected 
disabilities.


III.  Entitlement to a Rating in Excess of 10 Percent for the 
Period from July 14, 1993, to June 10, 1999.  In addition to 
the regulations addressing increased ratings discussed above, 
the Board notes that the applicable rating criteria for 
hearing loss, 38 C.F.R. § 4.85 et seq., was amended effective 
June 10, 1999.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  
VA must apply only the earlier version of the regulation for 
the period prior to the effective date of the change.  
VAOPGCPREC 3- 2000 (2000).  Since the current claim is for a 
rating in excess of 10 percent for the period prior to June 
10, 1999, only the former version of the regulation is 
applicable.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII.  Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test.  See 38 C.F.R. § 4.85.

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.

Historically, the veteran filed a claim for an increased 
rating for a hearing loss disability on July 14, 1993.  By 
rating decision dated in April 1999, his rating was increased 
to 10 percent and made effective to July 14, 1993.  In 
September 2000, the RO again increased the veteran's hearing 
loss disability to 40 percent and made it effective to June 
10, 1999.  The veteran contends that his disability rating 
should be higher for the period from July 14, 1993, to June 
10, 1999.

The medical evidence associated with the claims file during 
the relevant time frame fails to support the veteran's claim 
for a higher rating.  First, in a VA audiological evaluation 
in October 1993, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/R
15
50
80
80
LEFT
N/R
15
40
75
85

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 percent in the left ear.  
Based on the evidence above and in light of the criteria set 
for at 38 C.F.R. § 4.85, the Board finds that the veteran's 
defective auditory acuity was a level II in the right ear and 
a level II in the left ear.  These finding do not warrant a 
rating in excess of 10 percent. 

The next VA audiogram is dated in August 1996, and showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/R
40
55
80
80
LEFT
N/R
40
55
80
90

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  
Based on the evidence above and in light of the applicable 
regulations, the Board finds that the veteran's defective 
auditory acuity was a level III in the right ear and a level 
III in the left ear in August 1996 and a higher than the 
currently-assigned 10 percent disability rating is not 
warranted.  Again, in point of fact, a level III in the right 
ear and level III in the left ear warrants a noncompensable 
rating. 

The next VA audiogram is dated in December 1996, and showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/R
40
60
75
80
LEFT
N/R
40
55
80
90

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 88 percent in the left ear.  
Based on the evidence above and in light of the applicable 
regulations, the Board finds that the veteran's defective 
auditory acuity was a level III in the right ear and a level 
III in the left ear in December 1996 and no higher disability 
was warranted based on this examination.

The next VA audiogram is dated in March 1998, and showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/R
45
65
80
75
LEFT
N/R
45
70
85
95

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 78 percent in the left ear.  
Based on the evidence above and in light of the applicable 
regulations, the Board finds that the veteran's defective 
auditory acuity was a level IV in the right ear and a level V 
in the left ear in March 1998.  These are the first findings 
which meet the criteria for a rating of 10 percent.  However, 
these findings do not warrant a rating in excess of 10 
percent.

The next VA audiogram is dated in November 1999 and shows 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/R
75
80
85
85
LEFT
N/R
80
85
95
100

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 58 percent in the left ear.  
These findings reflect level VII hearing impairment in the 
right ear and level VIII hearing impairment in the left ear.  
The examiner noted that the veteran was experiencing an 
exacerbation of his Meniere's disease symptoms and that since 
this active disease may respond to treatment, rating the 
hearing loss based on these test results could be premature.  
These are the first findings which meet the criteria for a 
rating of 40 percent.

The veteran vigorously asserts that private audiograms dated 
between July 1993 and June 1999 reflect that he is entitled 
to a higher rating.  However, the Board is unable to accept 
the private audiograms for rating purposes.  Significantly, 
the regulations specifically require that "an examination . 
. . for VA purposes . . . must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC)."  38 C.F.R. § 4.85 
(emphasis added).  In this case, the private audiograms 
either do not indicate which speech stimuli was used or did 
not use the Maryland CNC word list.  Because the Maryland CNC 
list was not used, the private audiograms are not adequate 
for rating purposes.  The Board stresses that it does not 
question the validity of the private audiograms for 
diagnostic purposes; rather the Board finds that they are not 
adequate for rating purposes under the regulations, which 
requires use of the Maryland CNC speech stimuli.  Therefore, 
the Board is bound to rely only on the VA audiograms for 
rating the veteran's hearing loss disability, which were 
conducted according to VA rating protocol.  Given that the VA 
audiograms failed to show that a higher rating was warranted 
for the period from July 1993 to June 1999, the veteran's 
claim for an excess rating but be denied.

Finally, in considering the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.  
By virtue of the information contained in the February 1994, 
April 1999, and September 2000 rating decisions, the 
September 1994 and March 2001 statements of the case, and the 
multiple supplemental statements of the case issued during 
the pendency of the appeal, the veteran and his 
representative were told that there was no evidence showing 
that he was entitled to a higher rating prior to June 1999 
and were given notice of the information, medical evidence, 
or lay evidence necessary to substantiate the claim for 
service connection.  

With respect to the claim for a higher rating, the Board 
notes that the RO notified him that his private audiograms 
during that period were not sufficient for rating purposes by 
supplemental statement of the case issued in September 2000.  
He subsequently underwent additional VA and private 
audiograms, which have been submitted for the record.  In 
addition, he has submitted multiple medical statements in 
support of his claim for service connection.  All the medical 
records referenced by the veteran, including lay statements, 
private medical records, and VA records have been associated 
with the claims file.  To that end, the Board finds that all 
relevant evidence has been submitted and that there is no 
further need to notify the veteran as to any additional 
evidence.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that a full compliment of service medical 
records are associated with the claims file.  Further, all 
medical records identified by the veteran have been 
associated with the claims file, including VA outpatient 
clinical records, private treatment records, and private 
medical statements.  Moreover, the RO provided the veteran 
with notice of the amended hearing loss regulations and 
considered his disability under the new regulations.  Next, 
the veteran asked and was provided with an opportunity to 
present testimony before the Board in October 2002.  In 
addition, he underwent several VA examinations specifically 
to address the issues on appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for an increased rating for a hearing loss 
disability, currently evaluated at 40 percent disabling, is 
dismissed without prejudice.

The claim for entitlement to service connection for vertigo, 
diagnosed as Meniere's disease, is granted.

The claim for entitlement to a rating in excess of 10 percent 
for the period from July 14, 1993, to June 10, 1999, is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

